Citation Nr: 1105671	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

A claim of service connection for diabetes mellitus, type 2, to 
include as due to Agent Orange, in which the only evidence of 
exposure was the receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam, was subject to a stay 
imposed by the Secretary of VA as a result of the decision of the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  

In May 2008, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), reversing the Veterans Court.  The United 
States Supreme Court then denied the petition for a writ of 
certiorari in January 2009.  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

In March 2007, the RO notified the Veteran of the stay.  As the 
stay is no longer in effect, adjudication of the claim is 
resumed.

Following the issuance of the supplemental statement of the case 
in July 2010, the Veteran submitted to the Board additional 
evidence without a waiver of initial consideration of the 
evidence by the RO.  As the decision is favorable to the Veteran, 
referral of the evidence to the RO is not necessary.  38 C.F.R. 
§ 20.1304(c).




FINDINGS OF FACT

Over the period from December 1972 to January 1973, the Veteran 
set foot in Vietnam, where he was presumed to have been exposed 
to Agent Orange, and diabetes mellitus, type 2, was diagnosed in 
2004.


CONCLUSION OF LAW

Diabetes mellitus, type 2, is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the claim of service connection for diabetes mellitus, type 2, 
is resolved in the Veteran's favor, further discussion here of 
compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.



In addition, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a herbicide 
agent, including a herbicide commonly referred to as Agent 
Orange, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent, including Agent 
Orange during active military service, diabetes mellitus, type 2, 
will be presumed to have been incurred in service if manifest to 
a compensable degree. 38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 
3.307(a) (6), 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam, that is, within the land borders, including the inland 
waters, of Vietnam. 38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 
525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).





Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The Veteran served on active duty from March 1969 to March 1973 
in the US Navy.  His personnel records indicate he was an 
aviation structural mechanic, and he served with squadron, VF-
143, from January 1972 to February 1973 and the squadron was 
assigned to USS Enterprise from at least May 1972 to February 
1973. 

After service in December 2004, VA records establish that the 
Veteran is diabetic with the diagnosis of type 2 diabetes 
mellitus. 







The Veteran states that in December 1972 or January 1973 while 
the USS Enterprise was off the coastal waters of Vietnam, one of 
the squadron's planes was diverted from the ship and had to land 
in Da Nang, Vietnam due to mechanical failure, that he 
volunteered to fly to Da Nang, where he changed a hydraulic pump, 
and that once the repair was completed, he flew back to the ship.  
He states that he was on land for 2 hours at the most. 

Records show that the USS Enterprise served in the coastal waters 
of Vietnam at various times in September through December 1972 
and from January through May 1973.

The RO did attempt to verify that the Veteran was sent to 
Vietnam, but the RO determined the actual plane manifests were 
unavailable and that the USS Enterprise deck logs did not record 
departures or destinations of flight operations.

Analysis

The record shows that the Veteran has diabetes mellitus, type 2, 
which is a disease subject to presumptive service connection for 
a veteran who served in Vietnam during the Vietnam conflict, that 
is, within the land borders, including the inland waters, of 
Vietnam and was exposed to Agent Orange.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

The remaining question is whether the Veteran was actually in 
Vietnam to trigger the presumption of service connection under 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  

Although there is no official record that the Veteran was in 
Vietnam, the Veteran is competent to describe that he flew into 
Vietnam to repair a plane from his squadron that was diverted to 
Da Nang, Vietnam, and that he spent a couple hours there and 
later he returned to his ship.  The Board also finds that the 
Veteran's statements are highly credible and totally consistent 
with the circumstances of his duties with VF-143 while aboard the 
USS Enterprise.  
,,


The Board therefore finds that there is competent and credible 
evidence that the Veteran was in Vietnam during the period from 
December 1972 to January 1973, triggering the presumption of 
service connection for diabetes mellitus, type 2, due to exposure 
to Agent Orange under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. 
Cir. 2006) (If lay evidence presented by the veteran is credible 
and ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence).  Although in Buchanan, the case 
turned on competent medical evidence, the analysis applies to the 
question posed in this case, that is, competent lay evidence of 
facts within the person's personal knowledge.  38 C.F.R. § 
3.159(a)(2).

Finding no evidence to the contrary, the Board concludes that 
service connection for diabetes mellitus, type 2, is established 
under 38 U.S.C.A. § 1116.


ORDER

Service connection for diabetes mellitus, type 2, is granted.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


